IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                           Assigned on Briefs October 17, 2000

                  STATE OF TENNESSEE v. RONALD W. BYRD

                     Appeal from the Criminal Court for Sullivan County
                          No. S41,685    Phyllis H. Miller, Judge



                                 No. E2000-00118-CCA-R3-CD
                                       December 6, 2000

The Defendant, Ronald W. Byrd, was convicted of criminal trespass, a Class C misdemeanor. In this
appeal as of right, he asserts that the evidence was insufficient to support the conviction. We hold
that the evidence was sufficient to support the conviction, and we affirm the judgment of the trial
court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed.

DAVID H. WELLES, J., delivered the opinion of the court, in which JOHN EVERETT WILLIAMS, J. and
WILLIAM B. ACREE, JR., SP .J., joined.

Donald E. Spurrell, Johnson City, Tennessee, for the appellant, Ronald W. Byrd.

Paul G. Summers, Attorney General and Reporter; R. Stephen Jobe, Assistant Attorney General;
Greeley Wells, District Attorney General; and Robert H. Montgomery, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                            OPINION

       The Defendant was charged with the offense of aggravated criminal trespass, a Class B
misdemeanor. After a jury trial, he was found guilty of the lesser included offense of criminal
trespass, a Class C misdemeanor. He was sentenced to thirty days in jail and received a $50.00 fine.

         The proof at trial showed that on July 23, 1998, the Defendant telephoned Senator Fred
Thompson's office in Blountville, Tennessee, and he spoke with Kathy Tipton, a case worker with
Senator Thompson’s office, regarding a grievance the Defendant had with the Department of Justice.
The Defendant informed Ms. Tipton that he had been a postal worker in Colorado and that he was
a whistle blower. He further told Ms. Tipton that he had written the Department of Justice a letter
several years earlier, and he wanted Senator Thompson’s assistance in determining why he had
received no response. Ms. Tipton informed the Defendant that she would need him to sign a release
so that she could get information about his letter from the federal agency. The Defendant responded
that “if he wrote anything else, he'd go to the commode and throw up. He was tired of letter
writing.” The conversation took several turns, with the Defendant at times becoming “intimidating”
and telling Ms. Tipton that he did not care about her rules, regulations or procedures, while at other
times being “compliant.” The conversation ended with the Defendant saying that he would get Ms.
Tipton whatever she needed.

       Although Ms. Tipton had not previously had any contact with the Defendant, she had heard
his name before. She had received an e-mail from Senator Thompson's Nashville office two days
before which warned the employees to contact someone immediately if the Defendant made an
appearance at any of the Senator’s offices. After she ended the telephone conversation with the
Defendant, Ms. Tipton contacted Lieutenant Doug Brewer of the Tri-Cities Airport Public Safety
Department. Senator Thompson’s office was located in the Tri-Cities Airport, and Ms. Tipton was
the only employee there that day. She contacted Lt. Brewer because she was afraid the Defendant
might show up at her office.

        Ms. Tipton asked Lt. Brewer for a photograph of the Defendant, which Lt. Brewer was able
to procure. Ms. Tipton told Lt. Brewer that she was afraid of the Defendant and that she did not
want to meet with him. As a result, Lt. Brewer waited with Ms. Tipton in her office to see if the
Defendant would arrive. About 2:30 that afternoon, Ms. Tipton saw the Defendant coming down
the escalator. Lt. Brewer left the office to intercept the Defendant, and Ms. Tipton locked the door.

        Lt. Brewer, who was dressed in a police uniform, approached the Defendant and asked him
to identify himself, which he did. The Defendant was carrying a manilla envelope packet, and he
told Lt. Brewer that he wanted to deliver the packet to Ms. Tipton. Lt. Brewer testified that he told
the Defendant that Ms. Tipton did not want to meet him and that she was afraid of him, and he
offered the Defendant two alternatives to meeting with Ms. Tipton. He said that he told the
Defendant he would deliver the packet to Ms. Tipton and let the Defendant watch through the glass
window, or the Defendant could mail the packet to Ms. Tipton. The Defendant refused to accept
either option; he told Lt. Brewer that he wanted to exercise his constitutional right to speak to his
representative. Lt. Brewer said that he informed the Defendant that a personal meeting “was not
going to happen because she was afraid.” When the Defendant continued to assert his desire to meet
Ms. Tipton, Lt. Brewer asked the Defendant to leave. Lt. Brewer testified that the Defendant then
told him, “I was violating his civil rights, [and] that he would have me arrested.” Lt. Brewer again
asked the Defendant to leave, and the Defendant refused. At this point, Lt. Brewer arrested the
Defendant. Lt. Brewer said that the Defendant made no attempt to leave prior to being arrested, and
he did not believe that the Defendant had any intentions of leaving without personally delivering the
packet to Ms. Tipton.

         The Defendant testified at trial on his own behalf. For the most part, he confirmed the events
described by Ms. Tipton and Lt. Brewer. However, he claimed that while Lt. Brewer informed him
that Ms. Tipton did not wish to speak with him, Lt. Brewer never told him that Ms. Tipton was afraid
of him. He said that he had no reason to believe Ms. Tipton would be afraid of him. The Defendant
testified that he felt he had a right to be in a public place and that he was exercising his constitutional


                                                   -2-
right to file a grievance with the Senator’s office. He was surprised when he was arrested. He
testified that he never directly said, “I'm not leaving.” However, he admitted that he would not
accept any of Lt. Brewer's options. He asserted that it was his right to hand-deliver the package, and
that is what he wanted to do.

         On cross-examination, the Defendant admitted that he had been convicted of attempted
aggravated kidnapping in Sullivan County four months earlier, although he described the conviction
as “railroading through this politically charged case.” He also admitted that he had contacted three
different senators and one congresswoman in Colorado about his grievance, as well as Congressman
Jenkins’ office in Tennessee. He said that he had received no resolution of his problem. He was
very angry that he had received no help from these offices, and he stated, “I figured that there had
to be something going on for people to flat out deny that there was something wrong with what was
going on with a whistle blower and a nonunion member who was being rather shabbily treated, like
crimes and other activities.” He said that he hoped Ms. Tipton was a “disinterested party” who
would be interested in helping him.

         On appeal, the Defendant challenges the sufficiency of the convicting evidence. Tennessee
Rule of Appellate Procedure 13(e) prescribes that “[f]indings of guilt in criminal actions whether by
the trial court or jury shall be set aside if the evidence is insufficient to support the findings by the
trier of fact of guilt beyond a reasonable doubt.” Evidence is sufficient if, after reviewing the
evidence in the light most favorable to the prosecution, any rational trier of fact could have found
the essential elements of the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307,
319 (1979). In addition, because conviction by a trier of fact destroys the presumption of innocence
and imposes a presumption of guilt, a convicted criminal defendant bears the burden of showing that
the evidence was insufficient. McBee v. State, 372 S.W.2d 173, 176 (Tenn. 1963); see also State
v. Evans, 838 S.W.2d 185, 191 (Tenn. 1992) (citing State v. Grace, 493 S.W.2d 474, 476 (Tenn.
1976), and State v. Brown, 551 S.W.2d 329, 331 (Tenn. 1977)); State v. Tuggle, 639 S.W.2d 913,
914 (Tenn. 1982); Holt v. State, 357 S.W.2d 57, 61 (Tenn. 1962).

        In its review of the evidence, an appellate court must afford the State “the strongest legitimate
view of the evidence as well as all reasonable and legitimate inferences that may be drawn
therefrom.” Tuggle, 639 S.W.2d at 914 (citing State v. Cabbage, 571 S.W.2d 832, 835 (Tenn.
1978)). The court may not “re-weigh or re-evaluate the evidence” in the record below. Evans, 838
S.W.2d at 191 (citing Cabbage, 571 S.W.2d at 836). Likewise, should the reviewing court find
particular conflicts in the trial testimony, the court must resolve them in favor of the jury verdict or
trial court judgment. Tuggle, 639 S.W.2d at 914.

       For the Defendant to be convicted of criminal trespass, the State had to prove that the
Defendant entered or remained on property knowing that he did not have the owner's effective
consent to do so. See Tenn. Code Ann. § 39-14-405(a). Knowledge that a person does not have the
owner's effective consent to enter or remain on property may be inferred where notice against
entering or remaining is given by “[p]ersonal communication to the person by the owner or by
someone with apparent authority to act for the owner.” Id. § 39-14-405(a)(1). It is a defense to the


                                                  -3-
offense of criminal trespass if the property was open to the public when the person entered and
remained, if the person’s conduct did not substantially interfere with the owner’s use of the property,
and if the person immediately left the premises upon request. Id. § 39-14-405(b).

        Looking at the evidence in the light most favorable to the State, we conclude that a rational
jury could have easily found the existence of the elements of criminal trespass beyond a reasonable
doubt. Although the Defendant lawfully entered a public building, he remained on the premises after
being told twice by Lt. Brewer to leave. Lt. Brewer, who was a public safety officer at the airport
and who was wearing his uniform, had the apparent authority to act on behalf of the owner of the
airport. Because the Defendant did not leave immediately upon request by Lt. Brewer, the statutory
defense was inapplicable. Therefore, the evidence was sufficient to support the conviction.

       The judgment of the trial court is affirmed.

                                                       ___________________________________
                                                       DAVID H. WELLES, JUDGE




                                                 -4-